Citation Nr: 0916761	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  09-04 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypothyroidism 
(claimed as Gulf War syndrome and insomnia).  

2.  Entitlement to service connection for gastroesophageal 
reflux syndrome (also claimed as gastrointestinal symptoms).


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The Veteran had active service from July 1982 to May 1986 and 
from August 1990 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claims.


REMAND

In her January 2009 VA Form 9, the Veteran did not indicate 
whether she wanted a hearing before the Board.  However, 
pursuant to a February 2009 letter from the RO, she was again 
given the option of having such a hearing if she communicated 
her hearing request to the Board within 90 days.  Thereafter, 
in a letter received by the Board in April 2009, the Veteran 
requested that she be provided with a Board hearing at her 
local RO in St. Petersburg, Florida.  Consequently, the Board 
finds that it has no alternative but to remand this matter so 
that the Veteran can be afforded her requested hearing.

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the appellant with a hearing 
before a member of the Board at the RO 
located in St. Petersburg, Florida.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


